     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 1 of 15 Page ID #:216



 1    MONICA J. BURNEIKIS, SBN 239860
 2    BURNEIKIS LAW
      66 Franklin Street, Third Floor
 3    Oakland, California 94607
 4    Telephone: (510) 328-3238
      E-mail: monica@burneikislaw.com
 5
 6    GRETCHEN M. NELSON, SBN112566
      STUART R. FRAENKEL, SBN 173991
 7    GABRIEL S. BARENFELD, SBN 224146
 8    NELSON & FRAENKEL LLP
      601 So. Figueroa St., Suite 2050
 9    Los Angeles, CA 90017
10    Telephone: (844) 622-6469
      Email: gnelson@nflawfirm.com
11            gbarenfeld@nflawfirm.com
12            stuart@nflawfirm.com
      Attorneys for Plaintiffs
13    A.J.C., ANNEL CHAVIRA; ANNEL CHAVIRA;
14    ANTHONY CHAVIRA
15                      IN THE UNITED STATES DISTRICT COURT
16                        CENTRAL DISTRICT OF CALIFORNIA
17
       A.J.C., a minor, by and through his        Case No.: 2:21-cv-02501-FMO-SK
18     biological mother and Guardian ad Litem,
19     ANNEL CHAVIRA; ANNEL CHAVIRA,
       an individual; ANTHONY CHAVIRA, an         ORDER GRANTING
20     individual,                                STIPULATED PROTECTIVE
21                  Plaintiffs,                   ORDER
22           v.
23                                                Complaint Filed: February 5, 2021
       SAN DIEGO FAMILY HOUSING, LLC;
24     LINCOLN MILITARY PROPERTY
25     MANAGEMENT, L.P.; LINCOLN
       PROPERTY COMPANY, dba, TEXAS
26     LINCOLN PROPERTY COMPANY;
27              Defendants.
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  1
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 2 of 15 Page ID #:217



 1
 2          Plaintiffs A.J.C., a minor, by and through his biological mother and Guardian ad
 3    Litem, Annel Chavira, Annel Chavira (in her individual capacity), and Anthony Chavira
 4    (together, “Plaintiffs”) and Defendants San Diego Family Housing, LLC, Lincoln
 5    Military Property Management, L.P., and Lincoln Property Company dba Texas Lincoln
 6    Property Company (together, “Defendants,” and Defendants together with Plaintiffs, the
 7    “parties”) jointly submit the following Stipulated Protective Order.
 8          PRELIMINATRY ISSUES
 9                 PURPOSES AND LIMITATIONS
10          Discovery in this action is likely to involve production of confidential,
11    proprietary, or private information for which special protection from public disclosure
12    and from use for any purpose other than prosecuting this litigation may be warranted.
13    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
14    Stipulated Protective Order. The parties acknowledge that this Order does not confer
15    blanket protections on all disclosures or responses to discovery and that the protection it
16    affords from public disclosure and use extends only to the limited information or items
17    that are entitled to confidential treatment under the applicable legal principles. The
18    parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
19    Protective Order does not entitle them to file confidential information under seal; Civil
20    Local Rule 79-5 sets forth the procedures that must be followed and the standards that
21    will be applied when a party seeks permission from the court to file material under seal.
22                 GOOD CAUSE STATEMENT
23          This action is likely to involve medical information, trade secrets, valuable
24    research, development, commercial, financial, technical and/or proprietary information
25    for which special protection from public disclosure and from use for any purpose other
26    than prosecution of this action is warranted. Such confidential and proprietary materials
27    and information consist of, among other things, medical records, confidential business or
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  1
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 3 of 15 Page ID #:218



 1    financial information, information regarding confidential business practices, or other
 2    confidential research, development, or commercial information (including information
 3    implicating privacy rights of third parties), information otherwise generally unavailable to
 4    the public, or which may be privileged or otherwise protected from disclosure under state
 5    or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
 6    the flow of information, to facilitate the prompt resolution of disputes over confidentiality
 7    of discovery materials, to adequately protect information the parties are entitled to keep
 8    confidential, to ensure that the parties are permitted reasonable necessary uses of such
 9    material in preparation for and in the conduct of trial, to address their handling at the end
10    of the litigation, and serve the ends of justice, a protective order for such information is
11    justified in this matter. It is the intent of the parties that information will not be
12    designated as confidential for tactical reasons and that nothing be so designated without a
13    good faith belief that it has been maintained in a confidential, non-public manner, and
14    there is good cause why it should not be part of the public record of this case.
15          DEFINITIONS
16          2.1 Action: this pending federal lawsuit.
17          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
18    information or items under this Order.
19          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
20    generated, stored or maintained) or tangible things that qualify for protection under
21    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
22    Statement.
23          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
24    support staff).
25          2.5 Designating Party: a Party or Non-Party that designates information or items
26    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
27
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  2
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 4 of 15 Page ID #:219



 1          2.6 Disclosure or Discovery Material: all items or information, regardless of the
 2    medium or manner in which it is generated, stored, or maintained (including, among
 3    other things, testimony, transcripts, and tangible things), that are produced or generated in
 4    disclosures or responses to discovery in this matter.
 5          2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
 6    to the litigation who has been retained by a Party or its counsel to serve as an expert
 7    witness or as a consultant in this Action.
 8          2.8 House Counsel: attorneys who are employees of a party to this Action. House
 9    Counsel does not include Outside Counsel of Record or any other outside counsel.
10          2.9 Non-Party: any natural person, partnership, corporation, association, or other
11    legal entity not named as a Party to this action.
12          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
13    this Action but are retained to represent or advise a party to this Action and have
14    appeared in this Action on behalf of that party or are affiliated with a law firm which has
15    appeared on behalf of that party, and includes support staff.
16          2.11 Party: any party to this Action, including all of its officers, directors,
17    employees, consultants, retained experts, and Outside Counsel of Record (and their
18    support staffs).
19          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
20    Material in this Action.
21          2.13 Professional Vendors: persons or entities that provide litigation support
22    services (e.g., photocopying, videotaping, translating, preparing exhibits or
23    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
24    their employees and subcontractors.
25          2.14 Protected Material: any Disclosure or Discovery Material that is designated as
26    “CONFIDENTIAL.”
27
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  3
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 5 of 15 Page ID #:220



 1          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
 2    a Producing Party.
 3          SCOPE
 4          The protections conferred by this Stipulation and Order cover not only Protected
 5    Material (as defined above), but also (1) any information copied or extracted from
 6    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 7    Material; and (3) any testimony, conversations, or presentations by Parties or their
 8    Counsel that might reveal Protected Material. Any use of Protected Material at trial shall
 9    be governed by the orders of the trial judge. This Order does not govern the use of
10    Protected Material at trial.
11          DURATION
12          Once a case proceeds to trial, all of the information that was designated as
13    confidential or maintained pursuant to this protective order becomes public and will be
14    presumptively available to all members of the public, including the press, unless
15    compelling reasons supported by specific factual findings to proceed otherwise are made
16    to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu,
17    447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
18    documents produced in discovery from “compelling reasons” standard when merits-
19    related documents are part of court record). Accordingly, the terms of this protective
20    order do not extend beyond the commencement of the trial.
21          DESIGNATING PROTECTED MATERIAL
22          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
23    Party or Non-Party that designates information or items for protection under this Order
24    must take care to limit any such designation to specific material that qualifies under the
25    appropriate standards. The Designating Party must designate for protection only those
26    parts of material, documents, items, or oral or written communications that qualify so that
27
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  4
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 6 of 15 Page ID #:221



 1    other portions of the material, documents, items, or communications for which protection
 2    is not warranted are not swept unjustifiably within the ambit of this Order.
 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that
 4    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 5    to unnecessarily encumber the case development process or to impose unnecessary
 6    expenses and burdens on other parties) may expose the Designating Party to sanctions.
 7          If it comes to a Designating Party’s attention that information or items that it
 8    designated for protection do not qualify for protection, that Designating Party must
 9    promptly notify all other Parties that it is withdrawing the inapplicable designation.
10          5.2 Manner and Timing of Designations. Except as otherwise provided in this
11    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
12    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
13    must be clearly so designated before the material is disclosed orproduced.
14          Designation in conformity with this Order requires:
15          (a) for information in documentary form (e.g., paper or electronic documents, but
16    excluding transcripts of depositions or other pretrial or trial proceedings), that the
17    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
18    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
19    portion or portions of the material on a page qualifies for protection, the Producing Party
20    also must clearly identify the protected portion(s) (e.g., by making appropriate markings
21    in the margins).
22          A Party or Non-Party that makes original documents available for inspection need
23    not designate them for protection until after the inspecting Party has indicated which
24    documents it would like copied and produced. During the inspection and before the
25    designation, all of the material made available for inspection shall be deemed
26    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
27    copied and produced, the Producing Party must determine which documents, or portions
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  5
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 7 of 15 Page ID #:222



 1    thereof, qualify for protection under this Order. Then, before producing the specified
 2    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
 3    that contains Protected Material. If only a portion or portions of the material on a page
 4    qualifies for protection, the Producing Party also must clearly identify the protected
 5    portion(s) (e.g., by making appropriate markings in the margins).
 6          (b) for testimony given in depositions that the Designating Party identify the
 7    Disclosure or Discovery Material on the record, before the close of the deposition all
 8    protected testimony.
 9          (c) for information produced in some form other than documentary and for any
10    other tangible items, that the Producing Party affix in a prominent place on the exterior of
11    the container or containers in which the information is stored the legend
12    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
13    the Producing Party, to the extent practicable, shall identify the protected portion(s).
14          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
15    designate qualified information or items does not, standing alone, waive the Designating
16    Party’s right to secure protection under this Order for such material. Upon timely
17    correction of a designation, the Receiving Party must make reasonable efforts to assure
18    that the material is treated in accordance with the provisions of this Order.
19          CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
21    confidentiality at any time that is consistent with the Court’s Scheduling Order.
22          6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
23    process under Local Rule 37.1 et seq.
24          6.3 The burden of persuasion in any such challenge proceeding shall be on the
25    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
26    harass or impose unnecessary expenses and burdens on other parties) may expose the
27    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  6
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 8 of 15 Page ID #:223



 1    the confidentiality designation, all parties shall continue to afford the material in question
 2    the level of protection to which it is entitled under the Producing Party’s designation until
 3    the Court rules on the challenge.
 4          ACCESS TO AND USE OF PROTECTED MATERIAL
 5          7.1 Basic Principles. A Receiving Party may use Protected Material that is
 6    disclosed or produced by another Party or by a Non-Party in connection with this Action
 7    only for prosecuting, defending, or attempting to settle this Action. Such Protected
 8    Material may be disclosed only to the categories of persons and under the conditions
 9    described in this Order. When the Action has been terminated, a Receiving Party must
10    comply with the provisions of section 13 below (FINAL DISPOSITION).
11          Protected Material must be stored and maintained by a Receiving Party at a
12    location and in a secure manner that ensures that access is limited to the persons
13    authorized under this Order.
14          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
16    may disclose any information or item designated “CONFIDENTIAL” only to:
17          (a) the Receiving Party’s Outside Counsel of Record in this Action, as
18    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
19    to disclose the information for this Action;
20          (b) the officers, directors, and employees (including House Counsel) of the
21    Receiving Party to whom disclosure is reasonably necessary for this Action;
22          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
23    reasonably necessary for this Action and who have signed the “Acknowledgment and
24    Agreement to Be Bound” (Exhibit A);
25          (d) the court and its personnel;
26          (e) court reporters and their staff;
27
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  7
     Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 9 of 15 Page ID #:224



 1          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
 2    whom disclosure is reasonably necessary for this Action and who have signed the
 3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4          (g) the author or recipient of a document containing the information or a custodian
 5    or other person who otherwise possessed or knew the information;
 6          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
 7    to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
 8    the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
 9    to keep any confidential information unless they sign the “Acknowledgment and
10    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
11    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
12    depositions that reveal Protected Material may be separately bound by the court reporter
13    and may not be disclosed to anyone except as permitted under this Stipulated Protective
14    Order; and
15          (i) any mediator or settlement officer, and their supporting personnel, mutually
16    agreed upon by any of the parties engaged in settlement discussions.
17          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18          OTHER LITIGATION
19          If a Party is served with a subpoena or a court order issued in other litigation that
20    compels disclosure of any information or items designated in this Action as
21    “CONFIDENTIAL,” that Party must:
22          (a) promptly notify in writing the Designating Party. Such notification shall
23    include a copy of the subpoena or court order;
24          (b) promptly notify in writing the party who caused the subpoena or order to issue
25    in the other litigation that some or all of the material covered by the subpoena or order is
26    subject to this Protective Order. Such notification shall include a copy of this Stipulated
27    Protective Order; and
28
      ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                     2:21-cv-02501-FMO-SKx
                                  8
 Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 10 of 15 Page ID #:225



 1         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 2   Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with the
 4   subpoena or court order shall not produce any information designated in this action as
 5   “CONFIDENTIAL” before a determination by the court from which the subpoena or
 6   order issued, unless the Party has obtained the Designating Party’s permission. The
 7   Designating Party shall bear the burden and expense of seeking protection in that court of
 8   its confidential material and nothing in these provisions should be construed as
 9   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
10   from another court.
11         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12         PRODUCED IN THIS LITIGATION
13         (a) The terms of this Order are applicable to information produced by a Non-Party
14   in this Action and designated as “CONFIDENTIAL.” Such information produced by
15   Non-Parties in connection with this litigation is protected by the remedies and relief
16   provided by this Order. Nothing in these provisions should be construed as prohibiting a
17   Non-Party from seeking additional protections.
18         (b) In the event that a Party is required, by a valid discovery request, to produce a
19   Non-Party’s confidential information in its possession, and the Party is subject to an
20   agreement with the Non-Party not to produce the Non-Party’s confidential information,
21   then the Party shall:
22             (1) promptly notify in writing the Requesting Party and the Non-Party that
23   some or all of the information requested is subject to a confidentiality agreement with a
24   Non-Party;
25             (2) promptly provide the Non-Party with a copy of the Stipulated Protective
26   Order in this Action, the relevant discovery request(s), and a reasonably specific
27   description of the information requested; and
28
     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                    2:21-cv-02501-FMO-SKx
                                 9
 Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 11 of 15 Page ID #:226



 1             (3) make the information requested available for inspection by the Non-Party,
 2   if requested.
 3         (c) If the Non-Party fails to seek a protective order from this court within 14 days
 4   of receiving the notice and accompanying information, the Receiving Party may produce
 5   the Non-Party’s confidential information responsive to the discovery request. If the Non-
 6   Party timely seeks a protective order, the Receiving Party shall not produce any
 7   information in its possession or control that is subject to the confidentiality agreement
 8   with the Non-Party before a determination by the court.
 9         Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
18   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
19   that is attached hereto as Exhibit A.
20         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain inadvertently
23   produced material is subject to a claim of privilege or other protection, the obligations of
24   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
25   This provision is not intended to modify whatever procedure may be established in an e-
26   discovery order that provides for production without prior privilege review. Pursuant to
27   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
28
     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                    2:21-cv-02501-FMO-SKx
                                 10
 Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 12 of 15 Page ID #:227



 1   effect of disclosure of a communication or information covered by the attorney-client
 2   privilege or work product protection, the parties may incorporate their agreement in the
 3   stipulated protective order submitted to the court.
 4         MISCELLANEOUS
 5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
 6   to seek its modification by the Court in the future.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 8   Order no Party waives any right it otherwise would have to object to disclosing or
 9   producing any information or item on any ground not addressed in this Stipulated
10   Protective Order. Similarly, no Party waives any right to object on any ground to use in
11   evidence of any of the material covered by this Protective Order.
12         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
13   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
14   under seal pursuant to a court order authorizing the sealing of the specific Protected
15   Material at issue. If a Party’s request to file Protected Material under seal is denied by the
16   court, then the Receiving Party may file the information in the public record unless
17   otherwise instructed by the court.
18         FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60 days
20   of a written request by the Designating Party, each Receiving Party must return all
21   Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected Material.
24   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
25   a written certification to the Producing Party (and, if not the same person or entity, to the
26   Designating Party) by the 60 day deadline that (1) identifies (by category, where
27   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
28
     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                    2:21-cv-02501-FMO-SKx
                                 11
 Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 13 of 15 Page ID #:228



 1   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 2   any other format reproducing or capturing any of the Protected Material. Notwithstanding
 3   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 4   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 5   deposition and trial exhibits, expert reports, attorney work product, and consultant and
 6   expert work product, even if such materials contain Protected Material. Any such archival
 7   copies that contain or constitute Protected Material remain subject to this Protective
 8   Order as set forth in Section 4 (DURATION).
 9         VIOLATION
10         Any violation of this Order may be punished by any and all appropriate measures
11   including, without limitation, contempt proceedings and/or monetary sanctions.
12         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
14
15
16   Dated: September 3, 2021                      NELSON & FRAENKEL LLP
17
                                            By:           /s/ Gabriel Barenfeld
18                                                        Gretchen M. Nelson
19                                                        Gabriel S. Barenfeld
                                                          Gabriel Barenfeld
20
21                                                BURNEIKIS LAW
                                                  Monica Burneikis
22                                          Attorneys for Plaintiffs A.J.C., a minor, by and
23                                          through his biological mother and Guardian ad
                                            Litem, Annel Chavira, Annel Chavira, Anthony
24                                          Chavira
25
     Dated: September 3, 2021
26                                                 LEWIS BRISBOIS           BISGAARD          AND
27                                                 SMITH, LLP
28
     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                    2:21-cv-02501-FMO-SKx
                                 12
 Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 14 of 15 Page ID #:229



 1                                          By:         /s/ Heidi S. Inman
                                                  Heidi S Inman, SB# 228079
 2                                                David M. Florence, SB# 242857
 3                                                550 West C Street, Suite 1700
                                                  San Diego, CA 92101
 4                                                619-699-4944
 5                                                Fax: 619-233-8627
                                                  Email: Heidi.Inman@lewisbrisbois.com
 6                                                       David.Florence@lewisbrisbois.com
 7                                          Attorneys for Defendants San Diego Family
                                            Housing, LLC, Lincoln Military Property
 8                                          Management, L.P., and Lincoln Property Company,
 9                                          dba, Texas Lincoln Property Company
10                    Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
11         Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
12   concurrence in the filing of the document has been obtained from each of the other
13   Signatories.
14                                                 /s/ Gabriel S. Barenfeld
                                                   Gabriel S. Barenfeld
15
16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18
             September 3, 2021
     DATED:________________________
19
20
     ___________________________________
21   Honorable Steve Kim
22   United States Magistrate Judge

23
24
25
26
27
28
     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                    2:21-cv-02501-FMO-SKx
                                 13
 Case 2:21-cv-02501-FMO-SK Document 29 Filed 09/03/21 Page 15 of 15 Page ID #:230



 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _______________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Chavira v. San Diego Family Housing, LLC, et al., C.D. Cal.
 8   Case No. Case No.: 2:21-cv-02501-FMO-SK. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print
18   or type full name] of _______________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22
23   Date: ______________________________________
24   City and State where sworn and signed: ________________________________
25
26   Printed name: _______________________________
27   Signature: __________________________________
28
     ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                    2:21-cv-02501-FMO-SKx
                                 14
